  Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.1 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DISTRICT
                                 ___________________

MATT MILLER,

              Plaintiff,
       v.
KALAMAZOO COLLEGE,

              Defendant.

Mark S. Wilkinson (P68765)
PALADIN EMPLOYMENT LAW PLLC
Attorney for Plaintiff
251 North Rose Street
Suite 200, PMB № 288
Kalamazoo, MI 49007-3860
(tel.) 269.978.2474
mark@paladinemploymentlaw.com


                                   C O M P L A I N T


       Plaintiff Matt Miller alleges the following for his complaint against Defendant Kalamazoo

College.

                                   NATURE OF THE CASE
       1.     This is an employment case about gender discrimination and retaliation. Plaintiff

Matt Miller worked for Defendant Kalamazoo College in the college’s facilities management de-

partment.

       2.     Everything had been going great at work for Miller until Susan Lindemann took

over managing the department. Before her arrival at the college, Lindemann had endured a work

history where she had been subjected to discrimination and harassment by male employees in the
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.2 Page 2 of 10



maintenance industry.

        3.      Lindemann then (ironically) made it her mission to punish Miller for all the terri-

ble things she had to endure as a female working in the maintenance industry.

        4.      Lindemann quickly focused on Miller and targeted him for discipline that he did

not deserve. She also set up Miller to fail in his job at the college by assigning him work orders

and projects that nobody at the college (or elsewhere) could complete, handle, or resolve with the

resources the college had.

        5.      Miller complained to the college’s human resource office, its Title IX coordinator,

and he filed multiple charges of employment discrimination with the EEOC.

        6.      None of this gave the college even a moment’s pause and it blindly supported its

manager (Lindemann). Eventually, the college executed on Lindemann’s plan and terminated

Miller’s employment.

        7.      Because of Defendant’s retaliation and discrimination, Miller has suffered damages

that include, but are not limited to, lost wages and benefits, liquidated damages, emotional distress,

attorney’s fees, and litigation costs.

                               PARTIES, JURISDICTION, AND VENUE
        8.      Plaintiff Matt Miller is an individual person who resides in Kalamazoo County,

Michigan.

        9.      Defendant Kalamazoo College is an institution of higher education located in

Kalamazoo County, Michigan. Defendant receives federal financial assistance within the mean-

ing of Title IX of the Education Amendments of 1972. 20 U.S.C. § 1681(a).

        10.     The Court has personal jurisdiction over Defendant under Michigan Compiled

Laws Sections 37.2801 and as authorized by Title VII of the Civil Rights Act of 1964 and Title

                                                -2-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.3 Page 3 of 10



IX of the Education Amendments of 1972. FED. R. CIV. P. 4(k)(1).

       11.        The Court has original subject matter jurisdiction over the claims asserted in the

complaint under Title VII of the Civil Rights Act of 1964 and Title IX of the Education Amend-

ments of 1972 in accordance with Title 28 of the United States Code, Section 1331, because

those claims arise under federal law.

       12.        The Court has supplemental jurisdiction over the state law claims asserted in the

complaint in accordance with Title 28 of the United States Code, Section 1367, because those

claims are so related to the claims over which the Court has original jurisdiction that they form

part of the same case and controversy.

       13.        Venue is appropriate in this judicial district in accordance with Title 28 of the

United States Code, Section 1391(b).

                                      GENERAL ALLEGATIONS
       14.        Plaintiff Matt Miller worked as a pipefitter, welder, steamfitter, and plumber for

Defendant from October 2014 until July 11, 2019.

       15.        Miller performed his job well and to Defendant’s satisfaction.

       16.        Miller worked for Defendant for almost four years without incident or receiving

any discipline.

       17.        But, in 2018, shortly after Susan Lindemann became the head of the facilities

management department where Miller worked, Miller soon became a target for unwarranted and

unfair discipline and criticism.

       18.        Lindemann, who is female, focused on Miller and held bias against him because

of his gender (male).

       19.        Lindemann made repeated comments to Miller and others that made clear she was

                                                 -3-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.4 Page 4 of 10



punishing him and other males with unwarranted discipline and setting him up to fail because of

the negative experiences Lindemann said she had encountered in the workplace as a female

working in the maintenance industry.

        20.     For example, Lindemann disciplined Miller for attending a training seminar that

Defendant had already approved him to attend.

        21.     Lindemann also disciplined Miller for failing to follow her directives when she

had issued contradictory and conflicting directives to him at the same time.

        22.     Lindemann then also repeatedly assigned Miller work orders and projects that she

knew he could not complete or resolve because Defendant did not have the resources and capa-

bilities to resolve the work orders in-house (i.e, setting him up to fail).

        23.     Miller complained to Defendant’s human resources department about the discrim-

inatory and retaliatory treatment he endured. In addition, Miller complained to Defendant’s Title

IX coordinator about these same issues.

        24.     Miller then also filed multiple charges of employment discrimination with the

United States Equal Employment Opportunity Commission about the discriminatory and retalia-

tory treatment he suffered while working for Defendant.

        25.     Even so, the discriminatory and retaliatory discipline against Miller continued as

it became obvious that Defendant sought to “paper up” the termination of Miller’s employment

by any means possible.

        26.     Defendant eventually terminated Miller’s employment on July 11, 2019 for rea-

sons that were false and pretext for discrimination and retaliation.

        27.     Miller filed multiple charges of discrimination against Defendant with the United



                                                 -4-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.5 Page 5 of 10



States Equal Employment Opportunity Commission (EEOC) and has otherwise satisfied all ad-

ministrative prerequisites to filing his causes of action.

                                          COUNT 1
                             DISCRIMINATION IN VIOLATION OF
                         TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
        28.     Miller repeats and incorporates all the previous allegations in his complaint.

        29.     Defendant subjected Miller to different (and worse) terms and conditions of em-

ployment in comparison to similarly situated non-male employees.

        30.     Defendant disciplined Miller and later terminated his employment.

        31.     Miller’s gender (male) was a motivating factor in Defendant’s decision to take

these adverse employment actions against Miller.

        32.     Miller suffered damages because of Defendant’s discrimination that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                          COUNT 2
                               RETALIATION IN VIOLATION OF
                         TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
        33.     Miller repeats and incorporates all the previous allegations in his complaint

        34.     Miller engaged in activity protected by Title VII of the Civil Rights Act of 1964

when he complained to Defendant about the discrimination and retaliation he encountered in De-

fendant’s workplace.

        35.     Miller also engaged in protected activity when he filed his charges of employment

discrimination with the EEOC.

        36.     Defendant knew about Miller’s protected activity.

        37.     Defendant took an adverse employment action against Miller when it disciplined



                                                  -5-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.6 Page 6 of 10



him and terminated his employment.

        38.     Defendant would not have taken these adverse actions against Miller but for his

protected activity.

        39.     Miller suffered damages because of Defendant’s retaliation that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                        COUNT 3
                      DISCRIMINATION IN VIOLATION OF ARTICLE 2 OF
                      MICHIGAN’S ELLIOTT-LARSEN CIVIL RIGHTS ACT
        40.     Miller repeats and incorporates all the previous allegations in his complaint.

        41.     Defendant subjected Miller to different (and worse) terms and conditions of em-

ployment in comparison to similarly situated non-male employees.

        42.     Defendant disciplined Miller and later terminated his employment.

        43.     Miller’s gender (male) was one of the motives or reasons which made a difference

in Defendant’s decision to treat him differently (and worse) in connection with the terms and

conditions of his employment as well as the decision to end his employment.

        44.     Miller suffered damages because of Defendant’s discrimination that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                               COUNT 4
                      DISCRIMINATION IN VIOLATION OF ARTICLE 4 OF
                      MICHIGAN’S ELLIOTT-LARSEN CIVIL RIGHTS ACT
        45.     Miller repeats and incorporates all the previous allegations in his complaint.

        46.     Defendant subjected Miller to different (and worse) terms and conditions of em-

ployment in comparison to similarly situated non-male employees and otherwise denied him the

full utilization and benefits of an educational institution, as well as the services, activities, or pro-



                                                  -6-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.7 Page 7 of 10



grams provided by the educational institution.

        47.     Defendants terminated Miller’s employment.

        48.     Miller’s gender was one of the motives or reasons which made a difference in De-

fendant’s decision to treat him differently (and worse) in connection with the terms and condi-

tions of his employment and the decision to deny him the full utilization and benefits of an edu-

cational institution, as well as the services, activities, or programs provided by the educational

institution.

        49.     Miller’s gender was one of the motives or reasons which made a difference in De-

fendant’s decision to terminate his employment.

        50.     Miller suffered damages because of Defendant’s discrimination that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                          COUNT 5
                          RETALIATION IN VIOLATION OF MICHIGAN’S
                             ELLIOTT-LARSEN CIVIL RIGHTS ACT
        51.     Miller repeats and incorporates all the previous allegations in his complaint

        52.     Miller engaged in activity protected by Michigan’s Elliott-Larsen Civil Rights Act

when he complained to Defendant about the discrimination and retaliation he and others encoun-

tered in Defendant’s workplace and at its educational institution.

        53.     Defendant knew about Miller’s protected activity.

        54.     Defendant took adverse employment and educational actions against Miller when

Defendant subjected him to different (and worse) terms and conditions of employment in com-

parison to employees who had not engaged in protected activity as well as when Defendant ter-

minated his employment.



                                                  -7-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.8 Page 8 of 10



        55.     There was a causal connection between Miller’s protected activity and the adverse

employment and educational actions Defendant took against him.

        56.     Miller suffered damages because of Defendant’s retaliation that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                        COUNT 6
                         DISCRIMINATION IN VIOLATION OF TITLE IX
                         OF THE EDUCATIONAL AMENDMENTS OF 1972

        57.     Miller repeats and incorporates all the previous allegations in his complaint.

        58.     Defendant subjected Miller to different (and worse) terms and conditions of em-

ployment in comparison to similarly situated non-male employees and otherwise denied him the

full utilization and benefits of an educational institution, as well as the services, activities, or pro-

grams provided by the educational institution.

        59.     Defendants terminated Miller’s employment.

        60.     Miller’s gender was one of the motives or reasons which made a difference in De-

fendant’s decision to treat him differently (and worse) in connection with the terms and condi-

tions of his employment and the decision to deny him the full utilization and benefits of an edu-

cational institution, as well as the services, activities, or programs provided by the educational

institution.

        61.     Miller’s gender was one of the motives or reasons which made a difference in De-

fendant’s decision to terminate his employment.

        62.     Miller suffered damages because of Defendant’s discrimination that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.




                                                  -8-
   Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.9 Page 9 of 10



                                         COUNT 7
                           RETALIATION IN VIOLATION OF TITLE IX
                         OF THE EDUCATIONAL AMENDMENTS OF 1972

       63.     Miller repeats and incorporates all the previous allegations in his complaint

       64.     Miller engaged in activity protected by Title IX of the Educational Amendments

of 1972 when he complained to Defendant about the discrimination and retaliation he encoun-

tered at Defendant’s educational institution.

       65.     Miller also engaged in protected activity when he filed his charges of employment

discrimination with the EEOC.

       66.     Defendant knew about Miller’s protected activity.

       67.     Defendant took an adverse educational action against Miller when it disciplined

him and terminated his employment.

       68.     Defendant would not have taken these adverse actions against Miller but for his

protected activity.

       69.     Miller suffered damages because of Defendant’s retaliation that include, but are

not limited to, lost wages and benefits, emotional distress, attorney’s fees, and litigation costs.

                                          JURY DEMAND
       70.     Miller demands a trial by jury on all issues so triable. FED. R. CIV. P. 38(b).

                                       RELIEF REQUESTED
       71.     Plaintiff Matt Miller requests that the Court enter a judgment in his favor and

against Defendant in an amount that will fully and fairly compensate him for all of his damages,

losses, expenses, back wages, emotional distress, attorney’s fees, litigation costs, and interest.

       72.     Miller also requests that the court grant him any additional relief, both legal and

equitable, as the Court determines to be appropriate and just under the circumstances.

                                                 -9-
 Case 1:19-cv-00811-RJJ-PJG ECF No. 1 filed 10/04/19 PageID.10 Page 10 of 10



                                                     MATT MILLER

Dated: October 4, 2019                       By: .    /s/ Mark S. Wilkinson   .
                                                     Mark S. Wilkinson (P68765)
                                                     Attorney for Plaintiff
                                                     PALADIN EMPLOYMENT LAW PLLC
                                                     251 North Rose Street
                                                     Suite 200, PMB № 288
                                                     Kalamazoo, MI 49007-3860
                                                     (tel.) 269.978.2474
                                                     mark@paladinemploymentlaw.com




                                    - 10 -
